Title: To Alexander Hamilton from William Ellery, 3 February 1794
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] February 3, 1794. “A question has arisen respectg. the disposition of that part of the net proceeds of the sales of the Schooner Hannah which appertains to a Surveyor which I wish you would answer. I am in doubt whether it should be paid to the Surveyor of this Port, or of Bristol … the forfeiture of the Hannah was not incurred in either of those ports … for at the time the goods were run out of the Hannah, for which she was forfeited, she was lying at Anchor off a point of land at the North East part of the island of Rhode Island, which Point is within the limits of the Town of Portsmouth.… The Surveyor’s part of this forfeiture is trifling; but the same disposition should I conceive take place in similar cases be the sum to be paid what it may. I could therefore wish that you would be pleased to make such a determination in this case as may serve for a Rule in all like cases which may occur.…”
